On August 3,1998, the Defendant was sentenced to ten (10) years to the Department of Corrections, with five (5) years suspended.
On November 5, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Joseph R. Massman. The state was represented by Valerie D. Wilson.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insuffi*106cient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 5th day of November, 1998.
DATED this 30th day of November, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended from a ten (10) year commitment to the Department of Corrections, with five (5) years suspended, to a five (5) year commitment to the Department of Corrections, with none of that time suspended.
The reason for the amendment is that the original sentence is illegal under 46-18-201 (l)(e), MCA.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeffrey H. Langton and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Joseph R. Massman and Valerie D. Wilson for representing Mr. George and the State in this matter.